           Case 1:19-cr-00695-ER Document 6 Filed 09/30/19 Page 1 of 2




                                                     September 30, 2019

 VIA ECF
 Honorable Edgardo Ramos
 United States District Judge
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, New York 10007

 Re:    United States v. Cambria Merrill
        19 Cr. 695 (ER)

 Dear Judge Ramos:

        Pursuant to 18 U.S.C. § 4282, I respectfully request that Your Honor endorse
 the enclosed order directing the U.S. Marshals Service to arrange for and fund Ms.
 Merrill’s travel from New York, New York to Chicago, Illinois following her court
 appearance on Tuesday, October 1, 2019 at 11:30am. Ms. Merrill is indigent and
 qualifies for this relief under section 4282 of 18 U.S.C.

        Thank you for your consideration of this matter.


                                                     Respectfully submitted,

                                                      /s/
                                                     Ian Marcus Amelkin
                                                     Assistant Federal Defender
                                                     (212) 417-8733

cc:    AUSA Peter J. Davis (by ECF)
         Case 1:19-cr-00695-ER Document 6 Filed 09/30/19 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA                :        TRANSPORTATION ORDER

          -   v -                       :        19 Cr. 695 (ER)

CAMBRIA MERRILL,

                        Defendant.      :

----------------------------------x

     Upon the application of Cambria Merrill, by her

attorney, Ian Marcus Amelkin, Esq., Federal Defenders of New York,

pursuant to 18 U.S.C. § 4282, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Cambria Merrill with funds to cover the cost of travel from any

appropriate airport in the greater New York City area to any

appropriate airport in Chicago, Illinois following her appearance in

court scheduled for Tuesday, October 1, 2019 at 11:30am, leaving

New York, New York no earlier than 4:00pm and no later than 10:00pm

on Tuesday, October 1, 2019; and it is hereby further

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.


Dated:   New York, New York                 SO ORDERED:
         September __, 2019



                                            ______________________________
                                            HONORABLE EDGARDO RAMOS
                                            United States District Judge
